Citation Nr: 1229484	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Joshua Stone, Agent


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from April 1946 to February 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Board remanded this matter for further development in a March 2011 decision.  

Since the most recent supplemental statement of the case (SSOC) was issued in March 2012, the Veteran has submitted additional evidence, including private medical records.  His agent has signed a written waiver of initial RO consideration of this new material.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that the Veteran's respiratory disorder, currently diagnosed as minimal obstructive lung defect and a mild restrictive lung defect, is etiologically related to his period of active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, currently diagnosed as minimal obstructive lung defect and a mild restrictive lung defect, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2008 of the criteria for establishing service connection for his claimed disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2008.  Nothing more was required.  

VA also has a duty to assist a veteran in the development of his claim.  As a result of the Board's March 2011 remand, the RO scheduled a VA pulmonary examination in May 2011.  The Board is aware of a potential Stegall violation in that the examiner failed to render an opinion whether the Veteran had asbestosis or any other respiratory disorder that manifested as a result of his exposure to asbestos while serving in the United States Navy.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the claimant as a matter of law the right to compliance with remand directives).  Otherwise, the Board finds there is substantial compliance with its March 2011 remand as ship logs and service personnel records were obtained.  

However, as discussed below, the Veteran has been inconsistent concerning whether he was exposed to asbestos in service.  He apparently told private physicians that he had been exposed to asbestos while in service.  In a May 2008 notarized statement the Veteran noted that his doctor had told him he had chronic asthmatic bronchitis possibly because of exposure to asbestos in the Navy.  However, he specifically told the May 2011 VA examiner that he had no history of asbestos exposure as he was a gunner onboard ship and his sole painting job in service was a punishment.  In view of these inconsistent statements, the Board finds that there is no need to remand for compliance with the Board's March 2011 directive as doing so would not change the outcome of the eventual decision.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

The duty to assist also has been fulfilled as pertinent medical records have been requested or obtained, the Veteran was provided with a VA examination of the claim decided herein, and he was provided with the opportunity to appear at a scheduled hearing over which a Veterans Law Judge would have presided while at the RO although the Veteran failed to appear as scheduled.  In a March 2008 statement, the Veteran noted that a doctor he saw in the 1950s was now dead and that he did not know how he could obtain those records.  Medical records from the award of disability benefits from the Social Security Administration (SSA) are documented as destroyed.  Therefore, the Board finds that the available medical evidence is otherwise sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran. 

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including active tuberculosis and bronchiectasis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C (last updated September 29, 2006) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1MR, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  Id., paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id.  

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id., paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  

The Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service."  Dyment v. West, 13 Vet. App. 141 (1999).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for a respiratory disorder, originally claimed as a lung condition or chronic asthmatic bronchitis.  In his written submissions, the Veteran contends that when he was stationed aboard the USS COLE (DE-641) he was ordered to paint the forward paint locker hold with red zinc chromate lead paint and this area had no ventilation.  He was later found unconscious and told that if he had been found a few minutes later he would have been dead.  He said that he was placed in sick bay and fed milk for three weeks while recuperating.  He stated that he was cared for by a medic on the ship because there was no doctor on board.  He contends that since that time he has had asthma problems and that his doctors believe he has chronic asthmatic bronchitis, possibly because of exposure to asbestos while in the Navy.  

Service personnel records show duty aboard both the USS GENDREAU (DE 639) and the USS WILLIAM C. COLE (DE 641).  April 2011 correspondence from the National Archives and Records Administration (NARA) indicated that review of the deck logs from each ship did not provide information placing specific individuals aboard ship, nor did they indicate the names of individuals who departed ship, or other personnel related information.  Therefore, the Veteran's alleged exposure to red zinc chromate lead paint after a punishment detail and a three-week recovery in sick bay could not be corroborated from the ship logs.  

Service treatment records are negative for any complaints of, or treatment for, any respiratory disorders, including treatment immediately after the incident involving the red zinc chromate paint.  The Veteran's February 1948 discharge examination revealed a normal respiratory system, bronchi, lungs, and pleura while a photofluorographic chest X-ray was negative.  

Post-service, a December 1998 VA examination for a non-service connected pension noted "trouble breathing" as one of the Veteran's complaints.  The Veteran had not worked for the past 10 years due to recurrent chest pain.  He was laid off from work as a heavy equipment operator due to frequent use of Nitroglycerin to relieve his chest pain.  He said that he woke up at night short of breath and sat on the side of the bed, and was short of breath walking more than 100 feet.  On examination, a few rales were present in the left base that did not clear on coughing.  Diagnoses did not include any respiratory disorder.  

An October 2001 signed statement by Dr. E.K.G., a VA internist, stated that he was the primary care physician for the Veteran and that the Veteran was permanently disabled due to back pain.  The statement also noted that the Veteran had emphysema.  

An August 2007 private medical record of Dr. A.S. noted a history of coronary artery disease status post bypass surgery, atrial fibrillation, and sinus node dysfunction.  It was also noted that the Veteran complained of dyspnea.  

A November 2007 VA medical record noted that the Veteran denied cough, congestion, wheezing, and shortness of breath.  Examination of the lungs showed no rhonchi, rales, rubs of wheezes, no cyanosis, dypsnea, stridor, clear to percussion, auscultation, and chest was expansile.  

January 2008 private medical records from Dr. A.S. showed a history and physical after the Veteran had complained of difficult-to-resolve bronchitis.  It was noted the Veteran had experienced the condition for two to three months and had been in the hospital three months before for similar complaints.  He had whitish sputum and no hemoptysis.  It was noted that the Veteran was a poor historian and had quit smoking 40 years ago.  A pulmonary examination showed mild shortness of breath, no cough, wheeze or sputum.  Impression was moderate chronic asthmatic bronchitis and recurrent bronchitis.  He refused hospital admission and outpatient antibiotics and steroids, including nebulizer treatments and inhaled steroids, were recommended.  Another record reported a clinical history of COPD and cough.  A chest X-ray study indicated an elevated left hemidiaphragm (LHD), but no acute infiltrate or vascular congestion was seen.  The right lung was clear.  

A private record of a follow-up visit later that month noted that the Veteran's respiratory status was stable and that he was still having problems with chronic obstructive pulmonary disease (COPD).  It was noted that he had been exposed to some asbestos in service and some kind of chromate.  He again declined admission to a hospital.  Impression was chronic asthmatic bronchitis and possible asbestos exposure in service.  A CT chest scan noted a history of COPD, asbestos exposure, and cough.  Impression of the scan was a slightly elevated LHD with mild eventration and an area of consolidation probably related to infiltrate in the left lung base with small nodular component.  The remainder of the examination was unremarkable.  

February 2008 records of Dr. A.S. noted a follow-up visit and no real evidence of asbestosis or asbestos related pleural disease.  A fiberoptic bronchoscopy indicated a left lower lobe mass lesion and possible bronchitis.  No malignant cell groups were identified.  

A March 2008 VA medical record noted that an examination of the lungs showed no rhonchi, rales, rubs or wheezes, no cyanosis, dyspnea, stridor, clear to percussion, auscultation, and chest was expansile.  COPD and allergic rhinitis were given as a diagnosis.  

A May 2008 private medical record of Dr. A.S. noted that the Veteran claimed that he was exposed to red zinc lead poisoning in service, but the physician noted that it was unclear if the Veteran's current respiratory problems were related to that event.  It was also noted that the Veteran had seen a doctor off and on for possible asthma since then.  Impression was COPD, chronic bronchitis, and possible reactive airways disease related to the event in service.  

An August 2008 private CT chest scan showed the LHD eventration and that the upper lung fields remained clear.  The patchy area with coarse linear markings in the left lung base was slightly more pronounced.  Impression was COPD.  

A February 2009 private pulmonary function test was consistent with a moderate restriction.  

A private hospital emergency room record dated in January 2010 showed the Veteran's treatment for exacerbation of COPD.  

The Veteran underwent a VA examination in May 2011.  He told the examiner that he was using nasal oxygen at night since either 2009 or 2010, used an inhaled bronchodilator daily, and had some chest pain because of constant aggravation related to VA compensation issues.  He also told the examiner that when he was 18 years old in 1947 and in the service, two officers aboard ship were picking on him and he knocked them down.  As punishment he had to paint a room using red zinc chromate lead, without ventilation.  He said that he was found unconscious.  The examiner noted that a federal Occupational and Safety Health Administration (OSHA) guideline for zinc chromate provided by the Veteran showed that the federal government considers zinc chromate a confirmed human carcinogen.  It was also noted that the Veteran smoked cigarettes years ago, but at that time a carton lasted him more than a month and that he last smoked 49 years ago.  

On examination, the Veteran stood 66 inches and weighed 173 pounds.  There was no evidence of abnormal breath sounds and asthma was not present.  Diaphragm and chest expansion were both normal.  There was chest wall scarring from heart surgery, but no conditions that could be associated with pulmonary restrictive disease.  A chest X-ray study in 2009 showed the lung fields free of any active process and the LHD was elevated and eventrated.  A current pulmonary function test showed minimal obstructive lung defect.  An airway obstruction was confirmed by a decrease in the flow rate at peak flow and at 25 percent, 50 percent, and 75 percent of the flow volume curve.  There was a mild restrictive lung defect as there was a mild decrease in diffusing capacity.  Some measurements were interpreted as a significant response to use of a bronchodilator.  A CT scan of the thorax noted a left lower lobe linear consolidation.  

Diagnosis was minimal obstructive lung defect and a mild restrictive lung defect, apparently based on the pulmonary function test.  The examiner reported no history of asbestos exposure because the Veteran said he was a gunner on board ship while in service and that the painting job he performed was an extra job and punishment for knocking down two officers.  The VA examiner opined that the Veteran's respiratory disorder was less likely as not caused by or a result of exposure to red zinc chromate paint in service.  He stated this opinion was based on the Veteran's history and available medical records.  For example, the history of exposure to the zinc chromate was an acute exposure and not a chronic exposure.  He also reported that the Veteran had indicated to him that he had no breathing problems between service and about 1998.  The VA examiner also noted that the National Institute for Occupational Safety and Health (NIOSH) considers zinc chromate a confirmed human carcinogen and that prolonged inhalation can cause chronic bronchitis, rhinitis, nasal mucosal polyp and chemical pneumonitis.  However, the examiner noted that the Veteran's chest X-ray study at discharge from active duty in February 1948 was negative.  

Based on the evidence of record, the Board finds that service connection is not warranted for a respiratory disorder.  Initially, the Board finds that presumptive service connection for a respiratory disability as a chronic disease is not warranted.  There is no medical evidence that the Veteran manifested bronchiectasis or acute tuberculosis to a compensable degree within one year from his separation from service in 1948.  In fact, there is no medical evidence that the Veteran ever has been diagnosed with bronchiectasis or active tuberculosis.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran currently is diagnosed with minimal obstructive lung defect and a mild restrictive lung defect, according to the May 2011 VA examination.  The Board notes that medical evidence predating this VA examination showed that the Veteran had once been diagnosed with COPD, chronic bronchitis, chronic asthmatic bronchitis, emphysema, and possible reactive airways disease.  However, in May 2011, after a thorough examination, the VA examiner found no current evidence of abnormal breath sounds, no presence of asthma, and no conditions that could be associated with pulmonary restrictive disease.  A pulmonary function test, however, showed both minimal obstructive lung defect and a mild restrictive lung defect as there was a mild decrease in diffusing capacity.  In addition, the Veteran had told the examiner that he used nasal oxygen at night and an inhaled bronchodilator daily.  Therefore, the Board finds that the Veteran has a current respiratory disorder for purposes of establishing service connection.  

However, there is no credible evidence that the Veteran incurred or aggravated any respiratory problem while he was in service.  As noted above, service treatment records do not reveal any complaint of, treatment for, or diagnosis of a respiratory problem.  The Veteran's lungs and chest were not noted to be abnormal in any way upon his separation from service in 1948.  The Veteran also denied any history of asbestos exposure during his May 2011 VA examination and there is no documentation in service records of his single painting detail in service involving red zinc chromate lead paint.  

A May 2008 private medical record noted that the Veteran contends that he had seen a doctor for possible asthma ever since the lead paint incident in service.  In a March 2008 signed statement he indicated that his medical records from the 1950s were unavailable because his private physician had died.  However, available treatment records in the claims file pertaining to any current respiratory disability make little mention of the Veteran's military service.  For example, the May 2008 private medical record noted that it was unclear if the Veteran's current respiratory problems were related to his claimed exposure to red zinc lead poisoning in service.  

Medical records associated with the claims file do not reflect any respiratory complaints until 1998.  The Veteran complained of trouble breathing, but was not diagnosed with any respiratory disorder, when seen in December 1998 for a VA examination related to his claim for a non-service connected pension.  Therefore, medical evidence in the claims file does not show any respiratory problem subsequent to service until approximately 1998.  In this regard, the Board notes that it may consider the passage of a lengthy period of time in which the Veteran did not complain of the disability at issue when determining whether or not to grant service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The absence of any medical evidence of the Veteran's complaint of a respiratory problem for approximately 50 years after his separation from service thus is significant evidence against granting service connection.  

The VA examiner had been asked to comment on the Veteran's respiratory symptoms from discharge in 1948 onward.  The examiner took a history from the Veteran and stated that he could not comment on the Veteran's respiratory status from 1948 to 1998 because historically the Veteran had not indicated to the examiner that he had breathing problems during that time.  Further, the VA examiner also noted that the Veteran told the 1998 VA examiner that he was laid off from work and took SSA disability years earlier because of recurrent chest pains, a heart condition, and use of Nitroglycerin.  Therefore, the Board finds that the Veteran's assertions of continuity of respiratory symptoms since service are not credible.  

In addition, the Board finds that the Veteran has been inconsistent as to whether he was exposed to asbestos in service.  As noted above, he apparently told private doctors that he had been exposed to asbestos while in the Navy but denied such exposure during his May 2011 VA examination.  At that time, he told the VA examiner that he had been a gunner aboard ship and that his one-time painting job had been punishment for striking two officers.  Therefore, the Board finds that any assertions of exposure to asbestos during service are not credible in this appeal.  

The Board has considered the assertions the Veteran has advanced on appeal in his written statements.  However, the Veteran cannot establish a service connection claim on the basis of his assertions alone.  The Board acknowledges the Veteran's contention that his respiratory disorder is related to his exposure to red zinc chromate paint fumes during active service.  The Veteran is competent to relate his service experiences, such as exposure to paint fumes.  He is also competent in this regard to report experiencing pulmonary symptoms, such as shortness of breath.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Robinson v. Shinseki, a non-precedential case, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

In this case, the Board has found that the Veteran is not credible in his assertions about exposure to asbestos while in service and his continuity of symptoms since service.  The Board also notes that the Veteran is not competent or credible to state that he has a current pulmonary disorder related to his period of active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  An asbestos-related illness or a respiratory illness based on lead poisoning is not a disorder which is simple to identify.  Further, the Veteran has not put forth evidence to demonstrate that he was, at any time, diagnosed with a pulmonary disorder in service, or demonstrated that he currently has a pulmonary diagnosis post-service which is linked to his period of active duty, to include exposure to lead paint or to asbestos.  See Jandreau.  

Further, he is not competent to conclude that any current respiratory disorder was caused by this exposure.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the Veteran's assertions in this matter simply do not constitute persuasive evidence in support of his claim.  

As noted above, the etiology opinion rendered by the VA examiner does not support the Veteran's contention.  The May 2011 VA examiner opined that the Veteran's current respiratory disorder was less likely as not caused by or a result of the Veteran's exposure to red zinc chromate paint in service based on the Veteran's history and available medical records.  For example, the VA examiner found that the Veteran's history of exposure to the lead-based paint was an acute exposure and not a chronic exposure.  The VA examiner also noted that the NIOSH guidelines submitted by the Veteran show the federal government considers zinc chromate a confirmed carcinogen and that prolonged inhalation can cause respiratory disorders.  However, those same guidelines show that an acute exposure to zinc chromate causes only irritation of the eyes and mucous membranes as well as skin rash, ulceration and allergy.  

Thus, the Board's review of the evidence of record shows there is neither persuasive evidence of service incurrence in this case or medical evidence of a nexus, or relationship, between the Veteran's current respiratory disorder and his period of active service, to include exposure to red zinc chromate lead paint.  Given the absence of probative medical evidence in support of the Veteran's claim, for the Board to conclude that the Veteran currently has a respiratory disorder that is due to his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

For the foregoing reasons, the claim for service connection for a respiratory disorder must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


